TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00543-CR



                                    Billy Ray Byers, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-11-302268, THE HONORABLE BOB PERKINS, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief was originally due December 10, 2013. After this Court granted

two extensions of time to file the brief, appellant’s brief was due February 24, 2014. When no brief

was filed, this Court’s clerk sent notice to appellant’s court-appointed counsel, Don Morehart,

informing him that the brief was overdue. In response, Morehart has filed a third motion requesting

an extension of time to file the brief.

                Appellant’s motion for extension of time to file the brief is granted. Appellant’s

counsel, Don Morehart, is ordered to tender a brief in this cause no later than March 31, 2014. No

further extensions will be granted. We caution counsel that the failure to file the brief by that date

could result in counsel being called before this Court to show cause why he should not be held in
contempt for violating this order, and the cause being abated with instructions to the trial court to

appoint substitute counsel to represent appellant on this appeal.

               It is so ordered on this the 3rd day of March, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose




                                                 2